Motion, insofar as it seeks leave to appeal from the 1990 Appellate Division order, treated as a motion for reargument of petitioner’s motion for leave to appeal which was dismissed by the Court of Appeals on December 27, 1990 [see, 76 NY2d 1018], dismissed as untimely (22 NYCRR 500.11 [g] [3]); motion, insofar as it seeks leave to appeal from that portion of the 1994 Appellate Division order that affirmed Supreme Court’s order denying appellant’s motion for resettlement, dismissed upon the ground that that part of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for leave to augment the record on appeal and to strike prejudicial material dismissed as academic.
Judge Smith taking no part.